DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s amendments to claim 9 overcome the election/restriction requirement dated June 9, 2022.
Claims 1-20 are pending.

Duplicate Claims
Applicant is advised that should claims 1-8 be found allowable, claims 10-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In the present application, the difference between claims 1 and 10 appear to be that claim 1 recites the cleaning apparatus and claim 10 merely recites “A claim system, comprising the cleaning apparatus” with no additional limitations.  The dependent claims to 1 and 10 contain the same recitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2005/0273955 to Rogus.
As to claims 1 and 10, Rogus discloses a cleaning apparatus (or system comprising the cleaning apparatus) comprising: a transmission assembly capable of transmitting a to-be-cleaned object (see Rogus Fig. 1, ref.#38, 64; paragraph [0017]); a drive assembly connected to the transmission assembly located lower than the transmission assembly, and capable of driving the transmission assembly (see Rogus Fig. 1 and 2, ref#42; paragraph [0017]); a cleaning assembly located higher than the transmission assembly and capable of cleaning the to-be-cleaned object (see Rogus Fig. 1, ref.#40; paragraphs [0016], [0020]); and a catch basin located between the drive assembly and the cleaning assembly (see Rogus Fig. 2, ref.#106; paragraph [0021]).  Rogus discloses that the catch basin collects the liquid and funnels the liquid through tube 108 into a waste reservoir tank 110 (see Rogus paragraph [0021]).  It is reasonably expected that said catch basin is waterproof and prevents the cleaning agent from coming into contact with the drive assembly.
As to claims 2 and 11, Rogus discloses various frame members and a main platform frame 12 (see, e.g., Rogus paragraph [0018]) where said frame members and main platform frame can be located below the transmission assembly (see Rogus Fig. 4).  While Rogus does not explicitly disclose that the platform is inside a side wall of the cleaning apparatus, one end of the waterproof structure fixedly connected to the machine platform and the other end of the waterproof structure fixedly connected to the sidewall of the cleaning apparatus, said recitations are considered mere design choice well within the skill of one of ordinary skill in the art (see, e.g., Rogus Fig 4 where the catch basin 106 appears to be connected at various ends to the washer frame/main platform frame).

Relevant Prior Art
The following are also considered relevant prior art: U.S. Patent No. 1,697,879 to Olson disclosing a drain tray 68 over motor 26; U.S. Patent No. 4,327,756 to Rath disclosing a pan sections 46 over motor 50 and drive 28. 

 Allowable Subject Matter
Claims 3-8 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 12-17, said claims must also address the Duplicate Claim Warning discussed above.
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is U.S. Patent App. Pub. No. 2005/0273955 to Rogus.
Rogus is relied upon as discussed above with respect to the rejections of claims 1, 2, 10 and 11.  Regarding claims 3 and 12 and their dependent claims, the cited prior art does not disclose the waterproof structure comprising a locking member and at least two baffle plates, the baffle plates being connected to each other and are mounted to the cleaning apparatus in parallel, the baffle plates cover and are located higher than the drive assembly, and the locking member is detachably connected to a position at which the baffle plates are connected to each other while also having (as recited in claims 2 and 11) one end of the waterproof structure fixedly connected to the machine platform and the other end of the waterproof structure fixedly connected to the side wall of the cleaning apparatus.  Regarding claims 5 and 14 and their dependent claims, the cited prior art does not disclose a cleaning structure where the cleaning structure is located higher than the drive assembly and the cleaning structure cleans the drive assembly.  Rogus, as well as other similar prior art, keeps the drive assembly separate from the cleaning parts of the system and thus it does not appear obvious to have a cleaning structure to clean the drive assembly.  Claim 9 is considered as allowable since it contains the recited limitations discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714